  1   Phillip G. Vermont, SBN 132035
      RANDICK O’DEA TOOLIATOS
  2   VERMONT & SARGENT, LLP
      5000 Hopyard Road, Suite 225
  3   Pleasanton, California 94588
      Telephone:     (925) 460-3700
  4   Facsimile:     (925) 460-0969
      pvermont@randicklaw.com
  5
      Attorneys for Creditor,
  6   FREMONT TECH CENTER ASSOCIATION, INC.
  7

  8                            UNITED STATES BANKRUPTCY COURT
  9                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
 10

 11   In re:                                       Case No.: 20-51623 SLJ 11
 12   Sherry Virginia Seitzinger,                  Chapter 11
 13                    Debtor in possession.       CREDITOR, FREMONT TECH CENTER
                                                   ASSOCIATION INC.’S CONDITIONAL
 14                                                OPPOSITION TO DEBTOR IN
                                                   POSSESSION’S MOTION FOR AN ORDER:
 15
                                                          1.     AUTHORIZING SALE OF THE
 16                                                              PROPERTY LOCATED AT 2722
                                                                 BAYVIEW DRIVE, FREMONT,
 17                                                              CALIFORNIA;
 18                                                       2. ORDERING THAT THE SALE BE
                                                             FREE AND CLEAR OF ANY
 19                                                          CLAIMS AND INTEREST;
 20                                                       3. AUTHORIZING THE PAYMENT OF
                                                             BROKERS COMMISSION, TAXES
 21                                                          AND CLOSING COSTS [11 U.S.C.
                                                             §363(b), (f)]
 22

 23                     CONDITIONAL OPPOSITION TO DEBTOR’S MOTION
                           AUTHORIZING SALE OF REAL PROPERTY
 24

 25            A.     SUMMARY OF OPPOSITION
 26            Fremont Tech Center Association (“Fremont”), the Owner’s Association where the
 27                                                                                             1
 28                          CONDITIONAL OPPOSITION TO DEBTOR’S MOTION
                       AUTHORIZING SALE OF REAL PROPERTY; CASE NO.: 20-51623 SLJ 11
                                                   505708.docx
Case: 20-51623       Doc# 87    Filed: 04/21/21   Entered: 04/21/21 14:42:02    Page 1 of 4
  1   subject real property is located, conditionally opposes the debtor’s Motion Authorizing the Sale

  2   of Real Property on the grounds that the amount of the claim stated for Fremont in the brief is

  3   inaccurate.

  4          Fremont directs the court to its Joinder filed February 9, 2021, as Document No. 70 in

  5   this action, and Exhibit A to the Joinder, reflecting the history of defaults by Ms. Seitzinger and

  6   attaching the various ledgers showing the dues and utilities owed by Ms. Seitzinger. The dues

  7   continue to accrue, so that the amount of the claim continues to increase, as Ms. Seitzinger

  8   continues to not pay the Association dues.

  9          The Document No. 70 also attaches the Judgment and various Orders granted in the

 10   Alameda County Superior Court, case No. HG15791641, wherein Ms. Seitzinger is ordered to

 11   pay the past dues.

 12          B.        THE AMOUNT OF THE CLAIM IS $197,389.33
 13          Based on the recorded Notice of Lien, the Judgment, the CC&R’s, the Court Order for

 14   Attorney Fees, and the interest due on the various judgments and orders, the actual claim of

 15   Fremont is as follows:

 16          1) Association Dues .............................................................$121,511.29
             2) Interest at 10% per annum starting
 17
                  January 21, 2020 on Judgment of $69,377.41
 18               (or $19.00 per day for 454 days) ...................................$ 8,626.00
             3) Attorney Fees awarded (May 26, 2020) ..........................$ 55,000.00
 19          4) Interest at 10% per annum
                  ($15.06 per day for 328 days) .......................................$ 4,939.68
 20          5) Attorney Fees incurred from May 26, 2020
 21               to current date (April 19, 2021) ....................................$ 7,312.36

 22          Total .......................................................................................$197,389.33

 23   ///
      ///
 24

 25

 26

 27                                                                                                                            2
 28                           CONDITIONAL OPPOSITION TO DEBTOR’S MOTION
                        AUTHORIZING SALE OF REAL PROPERTY; CASE NO.: 20-51623 SLJ 11
                                                                   505708.docx
Case: 20-51623      Doc# 87           Filed: 04/21/21            Entered: 04/21/21 14:42:02                      Page 2 of 4
  1          C.      CONCLUSION
  2          While Fremont accepts the sale of the property at 2722 Bayview Drive, Fremont, CA,
  3   Fremont requests that the Court order Ms. Seitzinger and her son, Daniel Seitzinger, to vacate the
  4   premises as part of that sale, and that the lien to satisfy the judgment, court orders and unpaid
  5   dues in the amount of $197,389.33 be granted in favor of Fremont.
  6

  7    Date: April 21, 2021                           RANDICK O’DEA TOOLIATOS
                                                      VERMONT & SARGENT, LLP
  8
                                                                  /s/ Phillip G. Vermont
  9                                                   By: _____________________________________
                                                             Phillip G. Vermont
 10                                                          Attorneys for Creditor,
                                                             FREMONT TECH CENTER
 11                                                          ASSOCIATION, INC.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27                                                                                                   3
 28                         CONDITIONAL OPPOSITION TO DEBTOR’S MOTION
                      AUTHORIZING SALE OF REAL PROPERTY; CASE NO.: 20-51623 SLJ 11
                                                     505708.docx
Case: 20-51623     Doc# 87     Filed: 04/21/21      Entered: 04/21/21 14:42:02        Page 3 of 4
  1                                    CERTIFICATE OF SERVICE

  2          I, Sue Betti, submitted the attached document through Electronic Case Filing (ECF) on
  3   April 21, 2021. By filing electronically, it was served by the Court on all parties registered with
  4   ECF in this case.
             In addition, on April 21, 2021 (By U.S. Mail), I caused each such envelope to be served
  5
      by depositing same, with postage thereon fully prepaid, to be placed in the United States Postal
  6
      Service in the ordinary course of business at Pleasanton, California to:
  7
             E. Vincent Wood, Esq.
  8          Debtor's attorney
             Law Offices of E. Vincent Wood
  9          1501 N. Broadway #261
             Walnut Creek, CA 94596
 10

 11          U.S. Trustee
             Office of the U.S. Trustee / SJ
 12          U.S. Federal Bldg.
             280 S 1st St. #268
 13          San Jose, CA 95113-3004
 14          I declare under penalty of perjury that the foregoing is true and correct. Executed on

 15   April 21, 2021, at Pleasanton, CA.

 16
                                                                 /s/ Sue Betti
 17                                                            ___________________________
 18                                                            Sue Betti

 19

 20

 21

 22

 23

 24

 25

 26

 27
                                                                                                          4
 28
                              CONDITIONAL OPPOSITION TO DEBTOR’S MOTION
                             AUTHORIZING SALE OF REAL PROPERTY; Case No.: 20-51623 SLJ 11
Case: 20-51623     Doc# 87     Filed: 04/21/21       Entered: 04/21/21 14:42:02             Page 4 of 4
